PER CURIAM.
Andre Smith’s direct appeal was dismissed when his counsel failed to respond to an order of this court. Since the appeal was dismissed through no fault of petitioner, we grant his petition for writ of habeas corpus. Although Smith asks that this court grant him a belated appeal, we find that the proper remedy in this instance is to reinstate his original appeal. See Johnson v. State, 719 So.2d 986 (Fla. 5th DCA 1998). Accordingly, we grant the petition for writ of habeas corpus and hereby reinstate the appeal in this court’s Case No. 98-2870; Jurisdiction in that proceeding is relinquished to the circuit court for a period of 30 days from this date for the purpose of appointing substitute counsel to represent Smith. Substitute counsel is afforded 60 days following the date of appointment within which to ensure that the record on appeal is prepared and transmitted to this court, and time for service of the initial brief in Case No. 98-2370 is extended to 30 days thereafter.
ALLEN, WOLF and VAN NORTWICK, JJ., concur.